Title: To George Washington from Edward Carrington, 14 August 1798
From: Carrington, Edward
To: Washington, George



Dear Sir
Richmond August 14. 1798

I have had the honor to receive your letter of the 5th Instant. Observing the omission to which you refer, in the list of appointments, I was led to read the Act for augmenting the Army; and the defect noticed by the Secretary of War in the paragraph of his letter which you have been so good as to quote, gave rise to an anticipation in my mind, of the cause he mentions. I had not noticed the circumstance he refers to in the provisional Army Act; and am under infinite obligation to him for his attention on the occasion.
An unfeigned zeal in my Countrys interests, together with a respect which I shall ever conceive due, in a particular manner, from me, to your wishes, induced an assent to accept the Office of quarter Master General to the Armies of the United States. No doubt existed in my mind, and I am sure you were under the same impression, that every legal provision to render the Office, involving, as it does, such extensive and hazardous responsibility practicable, had been, or would be made; for the acceptance under other circumstances would consist, neither with the public interest nor the safety of personal character. The practicability of the Duties of the office, depends in no small degree on the respectability attached, in the opinion of the Army, to the holder; and this respectability is very materially dependant on two circumstances—emoluments admitting of some degree of liberality of expence—and a military

rank considerably above that designated in the provisional Army Act, to exempt him from a captious treatment to which his situation, without it, will constantly expose him and those employed by him. As to the latter point, it would be infinitely better to have no rank at all, than that which is designated, because it has the appearance of fixing the rate of respectability at that standard, whereas without any definition of Rank, the nature & extent of the Office itself, with a proper conduct, would ensure a much higher Standard. These observations strike me as well founded in regard to the public interest in the efficiency of the Office. But the kind indulgence with which you have, on so many occasions honored me, emboldens me to offer to your consideration some of a personal nature, which appear to me to claim attention. Your conclusion, that, in case of real danger to my Country, I shall be amongst the last to stand on punctilio, is I trust well founded; and, with pride, I feel a confidence that my uniform conduct in, and out of service, have evinced to you this truth. But there is a care which in a mind conscious of, even a small degree of, merit, cannot be lost sight of, which is the acquisition & preservation of respectability in the eyes of his fellow citizens. the station of a private soldier can at no stage of life, nor under any circumstances, detract from the respectability of any man, whatever may have been his previous military rank; but a voluntary acceptance of a rank no higher than he held 20 years before while, in the general course of appointments, so far as his compatriots are Noticed, they are advanced many grades, above, & some of them from grades far below him, would in my opinion be a self affixture of the seal of his own degradation. this must be the consequence even were the rank taken positively in the line of the Army; and much greater must the degradation be, when the rank is a mere appendage to a staff appointment to which the legislature has affixed a low standard of estimation, & for the acceptance of which no motive will be admitted but those of a pecuniary nature.
That I may not be misunderstood, some addition may be proper to my observation on the late appointments. I by no means suppose that appointments now made of characters formerly in service, can be so arranged as to preserve the former relative rank—an attempt to do this would, on a variety of grounds produce a distructive embarrassment. and one who should stand on a punctilio of that kind; would expose his ignorance, or arrogance. No

disagreeable sensation ought to be felt by any officer who shall recognize in the New Army a Superior in grade in one who was his junior in the old, where, in the main, a common respect, on a general principle, appears to have been observed.
I have taken the liberty to present to you these observations, as arising out of the situation of the business which has given rise to our correspondance; a Situation which you were as little apprised of as myself. Should my opinions on any point appear to you erroneous you will give me pleasure by saying so, for I have received at your hands so many honorable testimonials of your good opinion and friendship, that I have no hesitation in still submitting myself to your disposition in the present instance, either as the business now stands, or shall be placed. I have the honor to be with the highest respect & most affectionate regard Dear Sir Your Most Ob. ser.

Ed. Carrington

